In the
    United States Court of Appeals
               For the Seventh Circuit
                         ____________

No. 07-1860
WENDLER & EZRA, P.C.,
                                               Plaintiff-Appellant,
                                v.

AMERICAN INTERNATIONAL GROUP, INC., et al.,
                                            Defendants-Appellees.
                         ____________
            Appeal from the United States District Court
               for the Southern District of Illinois.
           No. 04-CV-641-WDS—William D. Stiehl, Judge.
                         ____________
      ARGUED OCTOBER 31, 2007—DECIDED APRIL 9, 2008
                         ____________


  Before EASTERBROOK, Chief Judge, and BAUER, Circuit
Judge.Œ
  PER CURIAM. Wendler & Ezra specializes in tort suits
on behalf of truck drivers. It was understandably con-
cerned when someone posted this item to an electronic
bulletin board at www.teamster.net, a site frequented by
truck drivers:


Œ
  Circuit Judge Williams recused herself after argument and
did not participate in the decision of this appeal, which is being
resolved by a quorum of the panel. 28 U.S.C. §46(d).
2                                              No. 07-1860

    Just sending along a newspaper clip from our local
    newspaper for those of you in the Illinois/Missouri
    area. Don’t make the same mistake me and my
    husband did—it’s a waste of time and money.
       “Attorney, Brian M. Wendler, 41, was arrested
       Sunday AM in his Edwardsville home for
       alleged domestic battery. Wendler was taken to
       Madison County Jail.”
This suit under the diversity jurisdiction seeks damages
for defamation and related torts—though not because of
the accurate statement that Wendler had been arrested for
domestic battery. What had led to this litigation is the
posting’s second sentence, which implies that the writer
is an unhappy client of Wendler & Ezra. The law firm
says that the message came not from a client but from an
adversary, American International Group (AIG), and is an
attempt to steer potential clients away.
  The district court granted summary judgment for defen-
dants after concluding that Wendler & Ezra could
not establish the posting’s origin. To show that the post-
ing originated from someone at AIG, Wendler & Ezra
offered an affidavit by Phillip Ybarrolaza, who describes
himself as the webmaster at teamster.net. According to
the affidavit, software told Ybarrolaza that the posting
originated from the IP address 167.230.38.7, which is
registered to AIG. The affidavit did not state, however,
what software had been employed, how it worked, what
data had been provided to the program, and what if
anything had been done to find out whether the poster had
spoofed one of AIG’s addresses. (“Spoofing” means taking
steps that make a message appear to originate from an
address other than its actual source.)
No. 07-1860                                                   3

   Proof that the message originated from AIG’s address
would not necessarily establish that AIG was complicit;
it would be necessary to track the message to an originating
computer and learn who had access to that machine before
it would be possible to hold AIG vicariously liable. But the
district court did not get that far into the case, ruling
instead that the affidavit’s lack of explanatory
detail prevented its use. Wendler & Ezra then proposed
to take Ybarrolaza’s deposition. The judge said no, because
discovery had closed. That left Wendler & Ezra without
any evidence linking defendants to the message, and
summary judgment followed.
  A lot of ink has been wasted in the appellate briefs
discussing whether the information stored on the computer
system at teamster.net is covered by the business-records
exception to the hearsay rule. Fed. R. Evid. 803(6). The
answer to that question is irrelevant, not only because the
raw data was never offered as evidence but also because
Ybarrolaza has specialized technical knowledge that
allowed him to give an expert opinion, see Fed. R. Evid.
702, and experts may rely on information that would not
be admissible in evidence. Fed. R. Evid. 703.
  But Ybarrolaza’s affidavit does not say what software
he used, what data he fed it, what results it produced, and
how alternative explanations (including spoofing) were
ruled out. We have said over and over that an expert’s ipse
dixit is inadmissible. “An expert who supplies nothing but
a bottom line supplies nothing of value to the judicial
process.” Mid-State Fertilizer Co. v. Exchange National Bank,
877 F.2d 1333, 1339 (7th Cir. 1989). See also, e.g., Djedoviƒ v.
Gonzales, 441 F.3d 547 (7th Cir. 2006); Zenith Electronics
Corp. v. WH-TV Broadcasting Corp., 395 F.3d 416 (7th Cir.
2005). The district court was right to exclude the affidavit,
and without it Wendler & Ezra had no evidence.
4                                                No. 07-1860

  Wendler & Ezra’s brief tries to make up for this by
pointing to a statement by one of AIG’s information-
technology staff that “he had been told” that the posting
came from within AIG. Well, of course the judge ignored
this; it is rank hearsay. Wendler & Ezra could have tried
to learn who told him this and get the declarant’s affidavit.
Had plaintiff done this, we might know whether the
declarant had authority to make admissions on AIG’s
behalf. But for all this record shows the IT person had
been “told” of AIG’s role only by Wendler & Ezra’s lawyer.
Similarly, plaintiff’s assertion that AIG was “negligent
in its investigation” is beside the point. There is no duty
to investigate assertions made against yourself, no lia-
bility to strangers for how AIG conducts its internal affairs.
Otherwise by making wild assertions people could
foist large costs on third parties. Wendler & Ezra is the
plaintiff; it bears the burden of production and persuasion.
   The lack of evidence is not necessarily fatal, however.
Wendler & Ezra was entitled to use discovery to discharge
its burdens, and to this end it asked AIG to disclose
information in its possession about the source of the
posting and the names of any persons with knowledge
of that subject. AIG did not answer this interrogatory in a
way that satisfied Wendler & Ezra, which filed a motion to
compel AIG to answer fully. The district court never ruled
on this motion. That was a mistake. See Farmer v. Brennan,
81 F.3d 1444, 1449–51 (7th Cir. 1996). It may be that AIG has
nothing more to disclose—though that is no reason to
ignore a motion to compel. AIG contends that the motion
was defective because plaintiff failed to comply with
Fed. R. Civ. P. 37(a), which requires litigants and their
lawyers to discuss discovery disputes privately before
filing a motion to compel. Wendler & Ezra responds that
No. 07-1860                                              5

efforts were made to bridge differences but that AIG was
adamant.
  A court of appeals is not the right forum to address
discovery disputes in the first instance. If the motion to
compel is denied, or if it is granted but AIG has no useful
information to supply, then Wendler & Ezra loses the case.
But if information in AIG’s possession implies that the
posting came from AIG’s internet address, then it becomes
necessary to pin down who sent it, under what circum-
stances, and whether AIG is responsible.
  The judgment is vacated, and the case is remanded
for proceedings consistent with this opinion.




                   USCA-02-C-0072—4-9-08